Citation Nr: 0209147	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.  

(The issues of entitlement to service connection for a right 
knee disorder and entitlement to service connection for a low 
back disorder will be the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before a former 
Member of the Board during a hearing at the RO in April 1999.  
At the hearing, the veteran testified that he was withdrawing 
a claim of service connection for a shoulder disability, and 
as such, that issue is not on appeal.  The veteran was 
offered the opportunity to haave a hearing before a current 
Board Member, but indicated that he did not desire another 
hearing.

In a September 1999 Board decision, the veteran's claim for 
service connection for residuals of a left knee injury was 
remanded to the RO for additional development.  That 
development has been completed and the issue is once again 
before the Board.  

Finally, the Board is undertaking additional development with 
respect to the appealed issues concerning right knee and low 
back disorders pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the above noted 
issues.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran participated in combat with the enemy.  

3.  Medical evidence links the veteran's current left knee 
disorder to a reported injury sustained during combat in 
service. 


CONCLUSION OF LAW

A left knee disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, subsequent to the RO's most 
recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Inasmuch as the Board's decision is favorable to the veteran, 
he does not require further assistance in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2).

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Analysis

An official record of service with the United States Marine 
Corps notes that the veteran "Participated in operations 
against enemy forces on Saipan, Marianas Islands. . . 
Tinian,. . . on Okinawa Shima, Ryukyus Islands. . ."

The veteran has testified that he twisted his left knee when 
he jumped out of the way of some crates which had been 
accidentally dropped by a crane.  He indicated that at the 
time, he was working near or at the front lines helping to 
provide supplies during military operations.  Following his 
injury, the veteran reported that he was treated by a 
corpsman and placed on light duty.  Service medical records 
are negative for clinical documentation of a left knee injury 
or left knee disorder.  Post service, the veteran was 
accorded a VA examination in April 1998.  The claims folder 
was not made available to the examining physician for review 
in connection with the examination.  The examiner diagnosed 
the veteran as having a left knee disorder, and related the 
disorder to service based on the veteran's history.  

The veteran is competent to state that he sustained a left 
knee injury in service, and a historical military record 
supports a finding that the veteran encountered a military 
foe while serving in the U.S. Marine Corps during World War 
II.  38 U.S.C.A. § 1154(b).  As such, the Board accepts as 
sufficient proof of in-service incurrence the veteran's lay 
evidence with respect to the left knee injury claimed to have 
been incurred during combat, in the absence of official 
records, given that it is consistent with the circumstances 
and conditions of such service.  

Therefore, the record reflects competent medical evidence of 
a current disability, incurrence of an injury in service, and 
a nexus between the in-service injury and the current 
disability.  For these reasons the Board concludes that the 
evidence is in favor of a conclusion that the veteran's left 
knee disability was incurred during active service.  


ORDER

Service connection for residuals of a left knee injury is 
granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

